Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Mashak on 3/29/2021.

The application has been amended as follows: 
Please amend claim 6 as follows:

6.	The treating process as claimed in claim 1, wherein correcting the concentration of bacteria comprises injecting a product capable of countering the development of bacteria.

7.	The treating process as claimed in claim 1, further comprising slaving the correcting as a function of a difference between the concentration of bacteria in the water measure by the first sensor and the variable instantaneous value.

Please cancel withdrawn claims 8-14, as they are drawn to a monitoring device that was subjected to a Restriction Requirement. In the Response to the Restriction Requirement, dated 7/28/2020, the Applicant withdrew these claims without traverse. See MPEP 1302.04.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of treating water in a water distribution network by detecting certain conditions and applying these conditions to a predictive model; following the results of the predictive model, the artisan can effectively treat the water distribution system for the presence of bacteria. Although elements of the prior art certainly describe pieces of the claimed process, the parameters and method of the claimed process appears to provide better results than those of the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651